Case 1:13-cr-00593-JMS Document 106 Filed 01/06/21 Page 1 of 15        PageID #: 2527




                  IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII

 UNITED STATES OF AMERICA,                   CR. NO. 13-00593 JMS

             Plaintiff,                      ORDER DENYING DEFENDANT’S
                                             SECOND MOTION FOR
       vs.                                   COMPASSIONATE RELEASE, ECF
                                             NO. 83
 LAWRENCE TUITELE,

             Defendant.


        ORDER DENYING DEFENDANT’S SECOND MOTION FOR
              COMPASSIONATE RELEASE, ECF NO. 83

                               I. INTRODUCTION

             Defendant Lawrence Tuitele (“Defendant”) moves—for a second

time—for compassionate release from Medical Center for Federal Prisoners

(“MCFP”) Springfield pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (“Second Motion for

Compassionate Release”). ECF No. 83. The court determines that Defendant has

not demonstrated extraordinary and compelling reasons to warrant release and that a

consideration of the applicable 18 U.S.C. § 3553(a) factors weighs heavily against

release. Thus, based on the following, the Second Motion for Compassionate

Release is DENIED.
Case 1:13-cr-00593-JMS Document 106 Filed 01/06/21 Page 2 of 15          PageID #: 2528




                                II. BACKGROUND

             Defendant is a 64-year-old inmate incarcerated at MCFP Springfield,

and is scheduled for release from custody on November 10, 2025. See

https://www.bop.gov/inmateloc/ (last visited January 6, 2021).

             On June 14, 2013, Defendant pled guilty to a six-count Information

charging him with: (1) aiding and abetting the operation of an illegal gambling

business; (2) conspiracy to distribute, and possess with intent to distribute, 50 grams

or more of methamphetamine; (3) distribution of 50 grams or more of

methamphetamine (3 counts); and (4) being a felon in possession of a firearm. See

ECF No. 4; Presentence Investigation Report (“PSR”) at ¶¶ 5-10, ECF No. 27 at

PageID #126-27. On December 27, 2013, Defendant was sentenced to a total term

of 180 months imprisonment, and a total term of five years of supervised release.

ECF Nos. 24, 26.

             On June 10, 2020, Defendant, acting pro se, filed his first motion for

compassionate release. ECF No. 49. The Office of the Federal Public Defender

notified the court that it would represent Defendant, and then filed a Supplement to

the Motion for Compassionate Release on July 7, 2020. ECF Nos. 53, 55. On July

22, 2020, the Government filed its Response, ECF No. 59, and Defendant filed a

Reply on August 3, 2020. ECF No. 64. At the court’s request, the Government

submitted an August 24, 2020 brief relating to the COVID-19 mitigation efforts


                                           2
Case 1:13-cr-00593-JMS Document 106 Filed 01/06/21 Page 3 of 15          PageID #: 2529




taken by MCFP Springfield, and Defendant filed a response on August 26, 2020.

ECF Nos. 72, 73.

             By order dated August 31, 2020, the court denied the first Motion for

Compassionate Release. ECF No. 74. In that order, the court determined that given

Defendant’s age and serious co-occurring medical conditions, he demonstrated

extraordinary and compelling reasons to support compassionate release.

Nonetheless, after considering the applicable § 3553(a) factors, the court determined

that “a consideration of those factors weighs heavily against Defendant’s release.”

Id. at PageID # 669.

             On November 18, 2020, Defendant filed his Second Motion for

Compassionate Release. ECF No. 83. In addition to the arguments made in his

initial Motion, Defendant argues that “since the denial of [Defendant’s] first request,

the conditions at MCFP Springfield have dramatically worsened limiting

[Defendant’s] ability to provide the necessary self-care to effectively manage his

ongoing medical conditions and creating unreasonably harsh conditions of

imprisonment.” ECF No. 83-1 at PageID ## 727-28. Defendant’s Second Motion

for Compassionate Release also demonstrates that Defendant exhausted his

administrative remedies. Id. at PageID # 731; ECF No. 89. The United States filed a

response on December 9, 2020. ECF No. 91. On December 15, 2020, Defendant

filed a reply and updated medical records showing that he had tested positive for


                                           3
Case 1:13-cr-00593-JMS Document 106 Filed 01/06/21 Page 4 of 15           PageID #: 2530




COVID-19 on December 10, 2020. ECF No. 97-1 at PageID # 2369. The medical

records reflect that Defendant had “most of the symptoms of covid. Muscle aches,

fever, cough, lost of appetite, smell, and taste, and a sore throat.” Id. at PageID #

2367.

              The court then held a December 18, 2020 status conference to discuss

Defendant’s condition and to set further briefing. ECF No. 101. Defendant filed a

Second Supplement, ECF No. 102, along with updated medical records, on

December 31, 2020. ECF No. 105. Apparently, Defendant has recovered and is

doing well. December 20, 2020 medical records state that “[upon exam, inmate was

sitting in his room visiting with another inmate. He did not have supplemental

oxygen. . . . He denies fever, chest pain, [shortness of breath], cough, loss of taste or

smell, N/V/D, or any other COVID symptoms.” Id. at PageID # 2409.

                                  III. DISCUSSION

A.      Jurisdiction

              After this court denied Defendant’s initial Motion for Compassionate

Release on August 31, 2020, Defendant filed a pro se notice of appeal. ECF No. 75.

That appeal remains pending, and raises the question as to whether this court has

jurisdiction over the Second Motion for Compassionate Release.




                                            4
Case 1:13-cr-00593-JMS Document 106 Filed 01/06/21 Page 5 of 15             PageID #: 2531




             “The filing of a notice of appeal is an event of jurisdictional

significance—it confers jurisdiction on the court of appeals and divests the district

court of its control over those aspects of the case involved in the appeal.” Griggs v.

Provident Consumer Disc. Co., 459 U.S. 56, 58 (1982). This rule, however, has

exceptions. United States v. Cronic, 466 U.S. 648 (1984), held that with an appeal

pending, a district court retains “jurisdiction to entertain [a motion for new trial] and

either deny the motion on its merits, or certify its intention to grant the motion to the

Court of Appeals, which could then entertain a motion to remand the case.” Id. at

667 n.42 (citations omitted). And that exception is now codified in Federal Rule of

Criminal Procedure 37(a):

             If a timely motion is made for relief that the court lacks
             the authority to grant because of an appeal that has been
             docketed and is pending, the court may:
             (1) defer considering the motion;
             (2) deny the motion; or
             (3) state either that it would grant the motion if the court
             of appeals remands for that purpose or that the motion
             raises a substantial issue.”

And as determined in Cronic, if a court elects the second option, it can “entertain the

motion and deny it.” Federal Rule of Criminal Procedure 37, 2012 Advisory

Committee Notes. That is, the court may consider the motion on its merits (that is,

entertain it) and deny it. See United States v. Jackson, 468 F. Supp. 3d 59, 64-65

(D.D.C. 2020) (applying rule in addressing motion for compassionate



                                            5
Case 1:13-cr-00593-JMS Document 106 Filed 01/06/21 Page 6 of 15                 PageID #: 2532




release); United States v. Lambert, 2020 WL 6682998, at *1 (S.D. Ga. Nov. 12,

2020) (same); United States v. Rankin, 2020 WL 6720979, at *1 (S.D. Miss. Nov.

16, 2020) (same). Here, after careful consideration, the court would deny

Defendant’s motion even absent the pending appeal. The court thus elects option

two.

B.     Legal Standard

                Defendant moves for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A), as amended by the First Step Act of 2018,1 which provides as

relevant:

                [T]he court, upon motion of the Director of the Bureau of
                Prisons, or upon motion of the defendant after the
                defendant has fully exhausted all administrative rights to
                appeal a failure of the Bureau of Prisons to bring a motion
                on the defendant’s behalf or the lapse of 30 days from the
                receipt of such a request by the warden of the defendant’s
                facility, whichever is earlier, may reduce the term of
                imprisonment . . . after considering the factors set forth in
                [18 U.S.C.] section 3553(a) to the extent that they are
                applicable, if it finds that—

                      (i) extraordinary and compelling reasons warrant
                such a reduction;
                ....
                and that such a reduction is consistent with applicable
                policy statements issued by the Sentencing Commission[.]




       1
           Pub. L. No. 115-391, 132 Stat. 5194 (Dec. 21, 2018).

                                                  6
Case 1:13-cr-00593-JMS Document 106 Filed 01/06/21 Page 7 of 15         PageID #: 2533




Thus, the court may reduce Defendant’s sentence if: 1) Defendant has exhausted the

required administrative remedies; 2) Defendant has shown that “extraordinary and

compelling reasons” warrant the reduction; and 3) the reduction is consistent with

applicable Sentencing Commission’s policy statements. Here, Defendant has

exhausted his administrative remedies.

             The United States Sentencing Commission’s policy statement, United

States Sentencing Guideline (“Guideline”) § 1B1.13, was promulgated before the

First Step Act provided Defendants the ability to file a motion for compassionate

release (and, without a quorum, the Sentencing Commission has been unable to

amend the Guidelines post-First Step Act). Several courts have thus determined that

the Guidelines lack any policy statement “applicable” to a defendant-filed motion for

compassionate release. See United States v. Jones, 980 F.3d 1098, 1108 (6th Cir.

2020) (stating that Guideline § 1B1.13 “is not an ‘applicable’ policy statement when

an imprisoned person files a motion for compassionate release”); United States v.

Gunn, 980 F.3d 1178, 1180 (7th Cir. 2020) (stating that “because the Guidelines

Manual lacks an applicable policy statement, the trailing paragraph of §

3582(c)(1)(A) does not curtail a district judge’s discretion”); United States v. McCoy,

981 F.3d 271, 281 (4th Cir. 2020) (stating that when a defendant “exercises his new

right to move for compassionate release on his own behalf,” “§ 1B1.13 is not an

‘applicable’ policy statement at all”); see also United States v. Brooker, 976 F.3d


                                           7
Case 1:13-cr-00593-JMS Document 106 Filed 01/06/21 Page 8 of 15           PageID #: 2534




228, 237 (2d Cir. 2020) (“[T]he First Step Act freed district courts to consider the

full slate of extraordinary and compelling reasons that an imprisoned person might

bring before them in motions for compassionate release.”); but see United States v.

Arceneaux, 2020 WL 7230958, at *1 (9th Cir. Dec. 8, 2020) (mem.) (affirming

district court’s denial of compassionate release based in part on consideration of

§ 1B1.13(2)).

             Previously, this court agreed that it could consider the “full slate” of

extraordinary and compelling reasons, although for slightly different reasons. That

is, the court determined that the Guideline commentary’s fourth, catch-all provision

(granting discretion to the BOP Director to determine whether other extraordinary

and compelling reasons exist), applies equally to the court when ruling on motions

for compassionate release. See United States v. Hernandez, 2020 WL 3453839, at *4

(D. Haw. June 24, 2020). Regardless of the ultimate reasoning applied, the court

agrees with Defendant that the court is not bound by Guideline § 1B1.13’s

restrictions, but instead may make its own independent determination whether

extraordinary and compelling reasons warrant a sentence reduction.

C.    Extraordinary and Compelling Reasons

             Defendant bears the burden to establish extraordinary and compelling

reasons that warrant compassionate release. See, e.g., United States v. Bogema, 2020

WL 6150467, at *3 (D. Haw. Oct. 20, 2020) (citations omitted). Here, Defendant


                                            8
Case 1:13-cr-00593-JMS Document 106 Filed 01/06/21 Page 9 of 15                    PageID #: 2535




(1) is 64 years old, and suffers from a number of medical issues, including chronic

obstructive pulmonary disease (“COPD”), end stage renal failure (chronic kidney

disease, stage VI), obesity, hypertension, obstructive sleep apnea, hyperlipidemia

(high cholesterol), and degenerative lumbar disc; and (2) has contracted and

recovered from COVID-19 while incarcerated at MCFP Springfield.

               According to the Centers for Disease Control and Prevention (“CDC”),

Defendant has three separate conditions, each of which places him at an increased

risk of serious illness should he contract COVID-19: chronic kidney disease, COPD,

and obesity. See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html (last visited January 6, 2021).

Further, an individual with hypertension “might be at an increased risk.” Id. 2

               And, at 64 years old, Defendant is at a higher risk from COVID-19

complications. As stated by the CDC:

               The risk for severe illness from COVID-19 increases
               with age, with older adults at highest risk. For
               example, people in their 50s are at higher risk for
               severe illness than people in their 40s. Similarly,
               people in their 60s or 70s are, in general, at higher
               risk for severe illness than people in their 50s. The
               greatest risk for severe illness from COVID-19 is
               among those aged 85 or older.


       2
          Further, although not listed by the CDC, obstructive sleep apnea may also contribute to an
increased risk. See https://www.pulmonologyadvisor.com/home/topics/obstructive-sleep-apnea-
osa/obstructive-sleep-apnea-may-increase-risk-for-coronavirus-disease-2019/ (last visited January
6, 2021).

                                                 9
Case 1:13-cr-00593-JMS Document 106 Filed 01/06/21 Page 10 of 15          PageID #: 2536




 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/older-

 adults.html (last visited January 6, 2021).

              In short, it is beyond question that Defendant’s age coupled with his

 pre-existing medical conditions places him at a greatly increased risk of serious

 injury, or death, should he contract COVID-19.

              But Defendant has contracted COVID-19 and recovered, a fact that

 counsels heavily against a finding of extraordinary or compelling reasons to warrant

 release. As stated by the CDC, “[c]ases of reinfection of COVID-19 have been

 reported but are rare.” See https://www.cdc.gov/coronavirus/2019-ncov/if-you-are-

 sick/quarantine.html (last visited January 6, 2021). And the United States

 Department of Health and Human Services has stated that “of the millions of patients

 who have recovered from COVID-19, which is caused by a coronavirus, only a

 handful have been confirmed as having gotten the disease again. Based on the

 reported recurrence rate from the early stages of ongoing research, the chances of

 becoming reinfected appear to be very small.” See https://combatcovid.hhs.gov/ive-

 had-covid-19 (last visited January 6, 2021). And a recent study by the University of

 Oxford and the Oxford University Hospitals NHS Foundation Trust found that those

 who previously had COVID-19 are highly unlikely to contract the illness again for at

 least six months following the first infection. See https://www.ox.ac.uk/news/




                                               10
Case 1:13-cr-00593-JMS Document 106 Filed 01/06/21 Page 11 of 15                   PageID #: 2537




 2020-11-20-prior-covid-19-infection-offers-protection-re-infection-least-six-months#

 (last visited January 6, 2021). The National Cancer Institute agrees, reporting that

 the COVID-19 antibody “protective effect is strong and comparable to the protection

 afforded by effective SARS-CoV-2 vaccines, although developing protection from

 vaccination is much safer than from natural infection. This finding suggests that

 people who have a positive antibody test result using widely available assays have

 substantial immunity to SARS-CoV-2 and are at lower risk for future infection.” See

 https://www.cancer.gov/news-events/cancer-currents-blog/2020/coronavirus-

 antibodies-protect-against-future-infection (last visited January 6, 2021).3

               Taking into account Defendant’s age, risk factors, and that he has

 already contracted COVID-19, the court concludes that she has failed to demonstrate

 that extraordinary and compelling reasons warrant compassionate release.

               At the next step, the court must examine the applicable § 3553(a)

 factors. And, after careful review, the court determines that a consideration of those

 factors weighs heavily against Defendant’s release. See United States v. Chambliss,

 948 F.3d 691, 693-94 (5th Cir. 2020) (stating that compassionate release is



        3
           In his supplemental brief, Defendant cites two sources claiming that individuals are not
 protected from a second COIVD-19 infection. See ECF No. 102 at PageID ## 2397-98 & n.4. But
 Defendant is relying on April 20, 2020 and April 27, 2020 publications, eons ago considering the
 knowledge learned about COVID-19 since that time. The court elects to consider the recent
 science. And although the recent science cannot rule out that Defendant would be re-infected, it
 does suggest that it is highly unlikely that he would be so in the next six months.

                                                 11
Case 1:13-cr-00593-JMS Document 106 Filed 01/06/21 Page 12 of 15                  PageID #: 2538




 discretionary and may be refused after a consideration of the applicable § 3553(a)

 factors).

 D.     Section 3553(a) Factors

               As relevant to this case, the § 3553(a) factors include: (1) the nature and

 circumstances of the offense and the history and characteristics of the defendant; 4

 and (2) the need for the sentence imposed: (a) to reflect the seriousness of the

 offense, to promote respect for the law, and to provide just punishment for the

 offense; (b) to afford adequate deterrence to criminal conduct; (c) to protect the

 public from further crimes of the defendant; and (d) to provide the defendant with

 needed educational or vocational training, medical care, or other correctional

 treatment in the most effective manner. 18 U.S.C. § 3553(a)(1)-(2). And under the

 parsimony clause, the court must “impose a sentence sufficient, but not greater than

 necessary, to comply with the purposes set forth” in § 3553(a)(2).

               Defendant was a significant operator of gambling rooms in Honolulu

 for a period of 20 years. He ran or operated various gambling rooms from 1993 until

 his arrest in 2013. See PSR ¶¶ 20-38, 55, ECF No. 27 at PageID ## 130-35, 139. He



        4
          As part of the § 3553(a) analysis, the court considers Defendant’s post-offense conduct,
 including his rehabilitation while in custody. See Pepper v. United States, 562 U.S. 476, 491
 (2011). And while in custody Defendant has completed his GED or high school diploma and taken
 27 educational courses. ECF No. 55-5 at PageID # 420. As the United States points out, however,
 Defendant was disciplined in 2013 and 2014 for lying or falsifying a statement, possessing an
 unauthorized item, and refusing to obey an order. ECF No. 59-1 at PageID # 476.

                                                12
Case 1:13-cr-00593-JMS Document 106 Filed 01/06/21 Page 13 of 15                      PageID #: 2539




 also arranged for the distribution of methamphetamine to his gambling patrons. One

 of Defendant’s co-defendants, Lalotoa Sefo Lau, told investigators that Defendant

 “received 2 to 3 pounds of methamphetamine every 3 to 4 weeks.” PSR ¶ 46, ECF

 No. 27 at PageID # 137. Further, when a search warrant was executed on

 Defendant’s residence on January 29, 2013, agents recovered 222.8 grams of 99.7%

 pure methamphetamine and three firearms. PSR ¶ 48, ECF No. 27 at PageID ##

 137-38. That same day, agents recovered 4,449 grams of 100% pure

 methamphetamine from Defendant’s storage locker. PSR ¶ 50, ECF No. 27 at

 PageID # 138. Defendant admitted to investigators that he obtained the

 methamphetamine in the storage locker on behalf of another individual, and that

 person was supposed to retrieve the drugs from him. PSR ¶ 57, ECF No. 27 at

 PageID # 139.

                At sentencing, Defendant received a four-level upward adjustment for

 his role in the offenses. See PSR ¶¶ 106, 112, ECF No. 27 at PageID ## 150-51.

 That is, he was found to be a leader/organizer of a game room with five or more

 participants, and a leader/organizer of the drug conspiracy, which also involved five

 or more participants. Id. 5




        5
         Although Defendant’s criminal history is long in the past, it does reflect acts of violence.
 PSR ¶¶ 125-27, ECF No. 27 at PageID ## 152-53.

                                                  13
Case 1:13-cr-00593-JMS Document 106 Filed 01/06/21 Page 14 of 15                   PageID #: 2540




               These facts certainly demonstrate that Defendant was a long-term

 gambling room operator in Honolulu, and was a significant distributor of

 methamphetamine. Further, Defendant still has a substantial portion of his sentence

 to serve—he has been incarcerated since his arrest in January 2013, and is not

 scheduled for release from custody until November 2025. See https://www.bop.

 gov/inmateloc/ (last visited January 6, 2021). Thus, he has over 4 years left to

 serve. 6 Reducing Defendant’s sentence to time served, given the nature of his

 offenses, would severely undermine the goals of sentencing set forth in

 § 3553(a)(2). And this conclusion would not change when considering Defendant’s

 post-offense conduct. Although his educational efforts while in prison are certainly

 commendable, they do not justify compassionate release when considered along with

 the other § 3553(a) factors.




        6
           When evaluating the § 3553(a) factors, courts consider the amount of time remaining on a
 defendant’s sentence—whether short or long—in determining whether to grant compassionate
 release. See, e.g., United States v. Pawlowski, 967 F.3d 327, 330-31 (3d Cir. 2020); Chambliss,
 948 F.3d at 694; United States v. Maka, 2020 WL 2544408, at *4 (D. Haw. May 19, 2020); United
 States v. Bogdanoff, 459 F. Supp. 3d 653, 659 (E.D. Pa. 2020); United States v. Moskop, 2020 WL
 1862636, at *1-2 (S.D. Ill. Apr. 14, 2020); United States v. Farmer, 2020 WL 4057550, at *2 (N.D.
 Ohio July 20, 2020); United States v. Steffey, 2020 WL 3840558, at *1 (D. Nev. July 8, 2020).

                                                14
Case 1:13-cr-00593-JMS Document 106 Filed 01/06/21 Page 15 of 15                 PageID #: 2541




                In sum, the court finds that although Defendant has established the

  requisite extraordinary and compelling reasons, the court DENIES the Second

 Motion for Compassionate Release after considering the applicable § 3553(a)

 factors.

                                   IV. CONCLUSION

                For the foregoing reasons, Defendant’s Second Motion for

  Compassionate Release, ECF No. 83, is DENIED.

                IT IS SO ORDERED.

                DATED: Honolulu, Hawaii, January 6, 2021.



                                                        /s/ J. Michael Seabright
                                                       J. Michael Seabright
                                                       Chief United States District Judge




  United States v. Tuitele, Cr. No. 13-00593 JMS, Order Denying Defendant’s Second Motion for
  Compassionate Release, ECF No. 83

                                              15
